Citation Nr: 0407922	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
shell fragment wound scar of the occipital area, with 
retained metallic fragments.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the left eye with blurred vision.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the  left neck, with retained 
metallic foreign bodies, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the  right knee, currently evaluated 
as 10 percent disabling.

5.  Entitlement to service connection for a chest disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied veteran's claim for an 
increased rating for a scar on the left neck with retained 
metallic foreign bodies (MFB), currently evaluated as a 10 
percent disability; increased rating for a scar on the right 
patella, currently evaluated as a 10 percent disability; 
increased rating for a shell fragment wound scar in the 
occipital area, currently evaluated as a noncompensable (zero 
percent rating) disability; service connection for residuals 
of a shrapnel wound to the left eye; and service connection 
for a chest condition.  

The veteran filed a Notice of Disagreement to the RO's denial 
of a compensable rating for his residuals of a shell fragment 
wound of the occipital area.  The veteran's representative 
subsequently raised the issue of a separate rating or ratings 
for headaches, dizziness, and blurred vision.  The veteran's 
service-connected residuals of a shell fragment wound of the 
occipital area are currently being rated under the criteria 
for rating scars, to include disfigurement.  As service 
connection is not currently in effect for headaches or 
dizziness, the Board construes the representative's assertion 
as a claim for service connection for additional disability 
(other than a scar), to include headaches and dizziness, on 
direct incurrence and/or secondary to the service-connected 
residuals of shell fragment wounds of the occipital area 
and/or left neck.  The Board refers this matter to the RO for 
adjudication.  

Written argument from the veteran received by the RO in 
February and April 2002 indicates his disagreement with the 
RO's entire January 2002 decision.  While the veteran did not 
specifically refer to all of the issues that were denied by 
that decision, the Board constitutes his statements as a 
timely notice of disagreement (NOD) with the RO's January 
2002 denial of his claims for entitlement to ratings in 
excess of 10 percent for residuals of shell fragment wounds 
of the left neck and right knee, and denial of service 
connection for residuals of a shell fragment wound of the 
left eye and a chest condition.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2003); see also Gallegos v. Gober, 
14 Vet. App. 50 (2000) (an NOD need only consist of a writing 
which expresses disagreement with an RO decision).  Thus the 
Board must remand these issues for the RO to send the veteran 
a statement of the case, and to give him an opportunity to 
perfect an appeal of such issues by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  As to the representative's subsequent reference 
to blurry vision, the Board finds that this is part of the 
veteran's claim of service connection for residuals of a 
shell fragment wound of the left eye, which is addressed in 
the remand appended to this decision.  

The decision that follows grants entitlement to an increased 
rating of 10 percent for a residual shell fragment wound scar 
in the occipital region, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, effective September 16, 2002.  The issues of 
whether a rating in excess of 10 percent is warranted for 
residuals of a shell fragment wound of the occipital region, 
to include whether a separate compensable rating is 
warranted, under the occipital muscle criteria and old and 
new criteria for rating scars, are addressed in the remand 
below.


FINDING OF FACT

The veteran's shell fragment wound scar of the occipital area 
measures 1 cm x 0.5 cm.; it is a well-healed scar that is 
non-tender, non-adherent, soft, and slightly elevated.  
CONCLUSION OF LAW

The schedular criteria for an evaluation of 10 percent for a 
shell fragment wound scar in the occipital area, under the 
criteria for rating scars effective September 16, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.56, 4.118, 
Diagnostic Code 7800, effective September 16, 2002.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant an increased rating of 10 percent for a 
residual shell fragment wound scar, under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, effective September 16, 2002.  
Therefore, no further development with regard to this aspect 
of the veteran's claim is needed.  As noted in the 
introduction above, the issues of whether a rating in excess 
of 10 percent is warranted for residuals of a shell fragment 
wound of the occipital region, to include whether a separate 
compensable rating is warranted, under the occipital muscle 
criteria and old and new criteria for rating scars, are 
addressed in the remand below.

Background

A review of the claims folder reveals no contemporaneous 
service medical records documenting the veteran's shell 
fragment wounds.  He first underwent a VA examination after 
separation from service in April 1953.  The veteran stated 
that a shell exploded near him, causing his ears and nose to 
bleed.  He also lost consciousness for approximately thirty 
minutes.  He woke up with shell fragment wounds on the left 
side of his neck and the top of his head.  He was not 
hospitalized, but was treated at a first aid station.  
Physical examination revealed a residual scar at the superior 
occipital region measuring 4/8 by 3/8 inches; it was non-
tender, non-adherent, and slightly depressed.  It was also 
noted at that time that there had been injuries to the 
occipitalis muscle manifested by depression and the 
occipitalis nerve manifested by hypesthesia on and around the 
scar.  

The examiner also concluded that there was eye muscle injury 
manifested by depression and an injury to the occipital nerve 
manifested by hyperesthesia on and around the scar.

Service connection for residuals of shell fragment wounds to 
the occipital area was granted in September 1953, based on 
the results of the April 1953 VA examination, the veteran's 
May 1946 Affidavit for Philippine Army Personnel which 
included verification of the award of a Purple Heart Medal, 
and lay affidavits by individuals who served with the 
veteran.  The RO assigned a noncompensable evaluation for the 
residuals of shell fragment wounds to the occipital area, 
pursuant to the provisions of Diagnostic Code 7804.

In April 1976, and on numerous occasions thereafter, the 
veteran submitted claims for increased evaluations for 
residuals of a shell fragment wound of the occipital area.  
In a June 1976 rating decision, and in several subsequent 
rating decisions, the RO confirmed and continued the 
noncompensable evaluation for the residuals of a shell 
fragment wound to the occipital area.

In an October 1993 medical certificate, Dr. P.L. indicated 
that he had seen the veteran on numerous occasions for 
complaints of recurrent head pain and dizziness with 
"productive pain of the left neck including parts 
affected." He diagnosed the veteran with "residual of 
shrapnel wound occipital region with pain."

The veteran underwent a VA examination in December 1993.  He 
complained of a headache with dizziness.  The clinician noted 
a scar at the superior occipital region, which was described 
as non-disfiguring, non-tender, non-adherent and slightly 
depressed.  Muscle and orthopedic examination showed no 
evidence of loss of function.  X-ray examination of the 
occipital area showed two small metallic foreign bodies in 
the soft tissues of the face between the nose and the left 
eye and three in the left check; there was no evidence of 
bone injury in the cranial vault or facial bones.  The 
diagnoses included residuals of shrapnel wound occipital area 
with small residual metallic foreign bodies in the soft 
tissue of left face.

In a March 1995 statement, Dr. P. L. indicated that he had 
treated the veteran on numerous occasions for head and left 
neck pain, aggravated by motion.  He indicated that the 
veteran showed severe pain over the residual shrapnel wounds.  
The impressions included "residual shrapnel wound injury, 
occipital area with severe pain to include parts affected." 

Pursuant to the Board's October 1996 remand, the veteran 
underwent another VA medical examination in December 1996.  
The clinician noted a faint, well-healed, non-adherent scar.  
It was described as faintly discolored and spherical, 
measuring about 1 by 1.5 centimeters. The clinician also 
noted that there was no keloid formation, herniation, 
inflammation, swelling, depression, ulceration, evidence of 
pain on objective demonstration, or limitation of function of 
the part affected.  The veteran's scars were deemed non-
disfiguring.  The clinician indicated that "the claimed 
damage to occipital muscle is hardly evident now (well 
healed)."  X-ray examination showed no change since December 
1993.  The diagnostic impression was no evidence of damage to 
nerve or muscle in the neck and occipital region.  

A July 1997 Board decision denied the veteran's appeal for a 
compensable rating for his residuals of a shell fragment 
wound of the occipital area, to include a scar.  The decision 
was primarily based on the December 1993 and December 1996 VA 
examinations.  While the Board noted the veteran's subjective 
complaints of pain, it also found no objective medical 
evidence to support the veteran's contentions; that a 10 
percent rating was warranted for a scar that produced 
moderate disfigurement; and the veteran's scar in the 
occipital region was hardly visible.  

The veteran raised the current claim for an increased rating 
in February 2001 following another VA examination and an 
examination by Dr. M. P. C.  The veteran had complained of 
swelling and pain of the left eye, defective or blurred 
vision, head pains, dizziness, and fever.  Dr. M. P. C. 
attributed these symptoms to the shrapnel wounds that the 
veteran received during service.  

The February 2001 VA examination report did not specifically 
address the symptoms that the veteran alleged.  The clinician 
noted that the veteran had an occipital scar that was barely 
noticeable, measuring 1 cm x 0.5 cm.  The scar was non-
tender, non-adherent, soft, and slightly elevated.  There was 
no skin breakdown and its color was almost like normal skin.  
The diagnosis was that the scar was well healed.  

In a January 2001 rating decision, the RO correctly noted 
that the scar showed only slight disfigurement, and that 
there was no evidence of nerve or muscle damage.  As a 
result, the RO continued the noncompensable rating for the 
scar.  The RO also noted that Dr. M. P. C. made no findings 
regarding the veteran's left eye, but gave a diagnosis of 
glaucoma.  The VA examination did not include examination of 
the left eye.  

Since the RO's January 2001 rating decision, the criteria for 
skin conditions have changed.  The new regulations, as 
discussed below, benefit the veteran in this case.

Law and Regulations

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Prior to September 16, 2002, the regulation concerning skin 
disfigurement (38 C.F.R. § 4.118, Diagnostic Code 7800) 
granted a noncompensable (zero percent) rating for slight 
disfigurement to the head, face, or neck.  A 10 percent 
rating was warranted for moderate disfigurement; a 30 percent 
rating was warranted for severe disfigurement (especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles); a 50 percent rating was warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  

Prior to September 16, 2002, superficial, and poorly 
nourished scars with repeated ulceration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7803, with 10 percent 
equaling the maximum possible rating.  

Prior to September 16, 2002, superficial scars that were 
tender and painful on objective demonstration were rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7803, with 10 
percent equaling the maximum possible rating.  

Effective September 16, 2002, a 10 percent rating is 
warranted when the veteran experiences one of the following 
characteristics of disfigurement:  scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).
      
Muscle injuries warrant a 10 percent rating if they interfere 
to any extent with mastication.  38 C.F.R. § 4.73, Diagnostic 
Code 5325 (2003).
  
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

While pyramiding of disabilities is to be avoided pursuant to 
38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury, thereby permitting two different disability 
ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994),

Analysis

The size of the veteran's scar, and the fact that the color 
nearly matches the color of his skin, is evidence that the 
level of the veteran's disfigurement is slight, and not 
moderate.  There is no evidence that the veteran's scar is 
tender or painful.  To the contrary, at the veteran's VA 
examination, the scar was deemed non-tender.  It was noted 
upon a VA examination in April 1953 that there had been 
injuries to the occipitalis muscle manifested by depression 
and the occipitalis nerve manifested by hypesthesia on and 
around the scar.  However, there is no medical evidence to 
suggest that the scar causes any interference with 
mastication.  As to the nerve injury, while some localized 
hypesthesia was noted, such was reported approximately 50 
years ago; recent examinations revealed no such finding.  
While X-ray examination has revealed two small metallic 
foreign bodies in the soft tissues of the face between the 
nose and the left eye and three in the left check, it is 
apparent in reviewing the reports of examinations performed 
in recent years that the scar at issue is asymptomatic.  

However, the change in the regulations regarding the criteria 
for skin conditions has benefited the veteran.  Effective 
September 16, 2002, a 10 percent rating is warranted when one 
of the following characteristics of disfigurement are 
present:  

1.	scar of 5 inches or more (13 or more cm) in length; 
2.	scar at least one quarter inch (0.6 cm) wide at its 
widest part; 
3.	surface contour of scar elevated or depressed on 
palpation; 
4.	scar adherent to underlying tissue; 
5.	skin hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); 
6.	skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); 
7.	underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); 
8.	skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

Though the evidence suggests that the scar is barely 
noticeable, the VA clinician at the veteran's February 2001 
examination noted that the veteran's occipital scar was 
"slightly elevated."  Elevation or depression of the scar 
is one of the eight aforementioned characteristics of 
disfigurement.  As a result, the veteran is now entitled to a 
10 percent rating.  The Board is cognizant of the fact that 
the veteran has not been provided the revised criteria for 
rating scars.  The question of whether a rating in excess of 
10 percent is warranted under the old and new criteria is 
addressed in the remand below.  Under these circumstances, 
and since the record now supports a grant of a 10 percent 
rating under the current rating criteria, there is no 
prejudice to the veteran in provided this partial grant of 
his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The question of whether a rating in excess of 10 percent is 
warranted for the veteran's residuals of a shell fragment 
wound of the occipital region, to include two small metallic 
foreign bodies in the soft tissues of the face between the 
nose and the left eye and three in the left check, and a 
scar, to include whether a separate compensable rating may be 
assigned, under the old or new rating criteria, is addressed 
in the remand below.


ORDER

Entitlement to an increased rating of 10 percent for a shell 
fragment wound scar in the occipital region, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, effective September 16, 2002, 
is granted, subject to the rules and regulations governing 
the payment of monetary benefits.  


REMAND

The Board notes that written argument from the veteran 
received by the RO in February and April 2002 constitutes a 
timely notice of disagreement with the RO's January 2002 
denial of his claims for entitlement to ratings in excess of 
10 percent for residuals of shell fragment wounds of the left 
neck and right knee, and denial of service connection for 
residuals of a shell fragment wound of the left eye and a 
chest condition.  Under these circumstances, the RO must send 
the veteran a statement of the case and provide him with an 
opportunity to perfect an appeal of such issues by thereafter 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders, to 
include scars.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  This amendment was effective August 30, 2002.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), overruled in part by Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  It should be noted at this point 
that the new regulations cannot be applied prior to their 
effective date.  38 U.S.C.A. § 5110 (West 2002).  

While the decision above granted an increased rating of 10 
percent for a shell fragment wound scar in the occipital 
region, under 38 C.F.R. § 4.118, Diagnostic Code 7800, 
effective September 16, 2002, the question of whether a 
rating in excess of 10 percent is warranted, to include 
whether a separate compensable rating may be assigned for the 
veteran's residuals of a shell fragment wound of the 
occipital region, to include two small metallic foreign 
bodies in the soft tissues of the face between the nose and 
the left eye and three in the left check, and a scar, under 
the old or new rating criteria, remains on appeal.  The RO 
must readjudicate this matter with consideration of all of 
the applicable rating criteria, to include the 38 C.F.R. 
§ 4.73, Diagnostic Code 5325 and the old and new criteria for 
rating scars. 

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for residuals of a shell 
fragment wound of the occipital region.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

3.  The veteran should be sent an 
appropriate statement of the case 
addressing the issues of entitlement to 
ratings in excess of 10 percent for 
residuals of shell fragment wounds of the 
left neck and right knee, and denial of 
service connection for residuals of a 
shell fragment wound of the left eye with 
blurry vision and a chest condition.  If 
the veteran perfects his appeal of any of 
these additional issues by timely 
submitting a substantive appeal, the 
issue(s) should be certified to the Board 
for  appellate review.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.
  
5.  The RO should then adjudicate the 
issue of whether a rating in excess of 10 
percent is warranted for residuals of a 
shell fragment wound of the occipital 
region, with retained metallic fragments 
and a scar, under 38 C.F.R. § 4.73, 
Diagnostic Code 5325 and the old and new 
criteria for rating scars, to include 
whether a separate compensable rating is 
warranted under Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If any of the benefits 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the July 2002 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




